EXHIBIT 3.2 AMENDED AND RESTATED BYLAWS OF SYMYX TECHNOLOGIES,INC. TABLE OF CONTENTS Page ARTICLE1 CORPORATE OFFICES 1 Section1.1 Registered Office 1 Section1.2 Other Offices 1 ARTICLE2 MEETINGS OF STOCKHOLDERS 1 Section2.1 Place of Meetings 1 Section2.2 Annual Meeting 1 Section2.3 Special Meeting 1 Section2.4 Notice of Stockholders’ Meetings 2 Section2.5 Advance Notice of Stockholder Nominees and Stockholder Business 2 Section2.6 Manner of Giving Notice; Affidavit of Notice 3 Section2.7 Quorum 3 Section2.8 Adjourned Meeting; Notice 3 Section2.9 Conduct of Business 4 Section2.10 Voting 4 Section2.11 Waiver of Notice 4 Section2.12 Stockholder Action By Written Consent Without A Meeting 4 Section2.13 Record Date for Stockholder Notice; Voting; Giving Consents 5 Section2.14 Proxies 6 Section2.15 List of Stockholders Entitled to Vote 6 ARTICLE3 DIRECTORS 6 Section3.1 Powers 6 Section3.2 Number of Directors 6 Section3.3 Election, Qualification and Term of Office of Directors 7 Section3.4 Resignation and Vacancies 7 Section3.5 Place of Meetings; Meetings by Telephone 8 Section3.6 Regular Meetings 8 Section3.7 Special Meetings; Notice 8 Section3.8 Quorum 8 Section3.9 Waiver of Notice 9 Section3.10 Board Action By Written Consent Without A Meeting 9 Section3.11 Fees and Compensation of Directors 9 Section3.12 Approval of Loans to Officers 9 Section3.13 Removal of Directors 10 ARTICLE4 COMMITTEES 10 Section4.1 Committees of Directors 10 Section4.2 Committee Minutes 11 Section4.3 Meetings and Action of Committees 11 Page ARTICLE5 OFFICERS 11 Section5.1 Officers 11 Section5.2 Appointment of Officers 11 Section5.3 Subordinate Officers 11 Section5.4 Removal and Resignation of Officers; Filling Vacancies 12 Section5.5 Chairman of the Board 12 Section5.6 Chief Executive Officer 12 Section5.7 President 12 Section5.8 Vice Presidents 12 Section5.9 Secretary 13 Section5.10 Chief Financial Officer 13 Section5.11 Assistant Secretary 13 Section5.12 Assistant Treasurer 14 Section5.13 Representation of Shares of Other Corporations 14 Section5.14 Authority and Duties of Officers 14 ARTICLE6 INDEMNITY 14 Section6.1 Third Party Actions 14 Section6.2 Actions by or in the Right of the Corporation 15 Section6.3 Successful Defense 15 Section6.4 Determination of Conduct 15 Section6.5 Payment of Expenses In Advance 16 Section6.6 Indemnity Not Exclusive 16 Section6.7 Insurance Indemnification 16 Section6.8 The Corporation 16 Section6.9 Employee Benefit Plans 17 Section6.10 Continuation of Indemnification and Advancement of Expenses 17 ARTICLE7 RECORDS AND REPORTS 17 Section7.1 Maintenance and Inspection of Records 17 Section7.2 Inspection By Directors 18 Section7.3 Annual Statement to Stockholders 18 ARTICLE8 GENERAL MATTERS 18 Section8.1 Checks 18 Section8.2 Execution of Corporate Contracts and Instruments 18 Section8.3 Stock Certificates; Partly Paid Shares 18 Section8.4 Special Designation on Certificates 19 Section8.5 Lost Certificates 19 Section8.6 Construction; Definitions 20 Section8.7 Dividends 20 Section8.8 Fiscal Year 20 Page Section8.9 Seal 20 Section8.10 Transfer of Stock 20 Section8.11 Stock Transfer Agreements 20 Section8.12 Registered Stockholders 21 ARTICLE9 AMENDMENTS 21 AMENDED AND RESTATED BYLAWS OF SYMYX TECHNOLOGIES,INC. ARTICLE1 CORPORATE OFFICES Section1.1 Registered Office The registered office of the corporation shall be in the City of Wilmington, County of New Castle, State of Delaware. The name of the registered agent of the corporation at such location is The Corporation Trust Company. Section1.2 Other Offices The board of directors mayat any time establish other offices at any place or places where the corporation is qualified to do business. ARTICLE2 MEETINGS OF STOCKHOLDERS Section2.1 Place of Meetings Meetings of stockholders shall be held at any place, either within or without the State of Delaware, as maybe designated by the board of directors or in the manner provided in these bylaws. In the absence of any such designation, stockholders’ meetings shall be held at the registered office of the corporation in the State of Delaware. Section2.2 Annual Meeting The annual meeting of stockholders shall be held each year on a date and at a time designated by the board of directors. In the absence of such designation, the annual meeting of stockholders shall be held on the second Tuesday of Juneof each year at 10:00a.m. However, if such day falls on a legal holiday, then the meeting shall be held at the same time and place on the next succeeding business day. At the meeting, directors shall be elected and any other proper business maybe transacted. Section2.3 Special Meeting A special meeting of the stockholders maybe called at any time by the board of directors, or by the chairman of the board, or by the chief executive officer, or by the president. If a special meeting is called by any person or persons other than the board of directors, the request shall be in writing, specifying the time of such meeting and the general nature of the business proposed to be transacted, and shall be delivered personally or sent by registered mail or by telegraphic or other facsimile transmission to the chairman of the board, the president or the secretary of the corporation. No business maybe transacted at such special meeting otherwise than specified in such notice. The officer receiving the request shall cause notice to be promptly given to the stockholders entitled to vote, in accordance with the provisions of Sections 2.4 and 2.5 of this ArticleII, that a meeting will be held at the time requested by the person or persons calling the meeting, not less than ten (10)nor more than sixty (60) days after the receipt of the request. Nothing contained in this paragraph of this Section2.3 shall be construed as limiting, fixing, or affecting the time when a meeting of stockholders called by action of the board of directors maybe held. 1 Section2.4 Notice of Stockholders’ Meetings All notices of meetings with stockholders shall be in writing and shall be sent or otherwise given in accordance with Section2.6 of these bylaws not less than ten (10)nor more than sixty (60) days before the date of the meeting to each stockholder entitled to vote at such meeting. The notice shall specify the place, date, and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Section2.5 Advance Notice of Stockholder Nominees and Stockholder Business Subject to the rights of holders of any classor seriesof stock having a preference over the Common Stock as to dividends or upon liquidation, nominations for the election of directors, and business proposed to be brought before any stockholder meeting maybe made by the board of directors or proxy committee appointed by the board of directors or by any stockholder entitled to vote in the election of directors generally if such nomination or business proposed is otherwise proper business before such meeting. However, any such stockholder maynominate one or more persons for election as directors at a meeting or propose business to be brought before a meeting, or both, only if such stockholder has given timely notice in proper written formof their intent to make such nomination or nominations or to propose such business. To be timely, such stockholder’s notice must be delivered to or mailed and received at the principal executive offices of the corporation not less than one hundred twenty (120) calendar days in advance of the first anniversary date of mailing of the corporation’s proxy statement released to stockholders in connection with the previous year’s annual meeting of stockholders; provided, however, that in the event that no annual meeting was held in the previous year or the date of the annual meeting has been changed by more than thirty (30) days from the date contemplated at the time of the previous year’s proxy statement, notice by the stockholder to be timely must be so received a reasonable time before the solicitation is made. To be in proper form, a stockholder’s notice to the secretary shall set forth: (a) the name and address of the stockholder who intends to make the nominations or propose the business and, as the case maybe, of the person or persons to be nominated or of the business to be proposed; (b) a representation that the stockholder is a holder of record of stock of the corporation entitled to vote at such meeting and, if applicable, intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; 2 (c) if applicable, a description of all arrangements or understandings between the stockholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the stockholder; (d) such other information regarding each nominee or each matter of business to be proposed by such stockholder as would be required to be included in a proxy statement filed pursuant to the proxy rulesof the Securities and Exchange Commission had the nominee been nominated, or intended to be nominated, or the matter been proposed, or intended to be proposed by the board of directors; and (e) if applicable, the consent of each nominee to serve as director of the corporation if so elected. The chairman of the meeting shall refuse to acknowledge the nomination of any person or the proposal of any business not made in compliance with the foregoing procedure. Section2.6 Manner of Giving Notice; Affidavit of Notice Written notice of any meeting of stockholders, if mailed, is given when deposited in the United States mail, postage prepaid, directed to the stockholder at his address as it appears on the records of the corporation. An affidavit of the secretary or an assistant secretary or of the transfer agent of the corporation that the notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. Section2.7 Quorum The holders of a majority of the stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum at all meetings of the stockholders for the transaction of business except as otherwise provided by statute or by the certificate of incorporation. If, however, such quorum is not present or represented at any meeting of the stockholders, then either (i)the Chairman of the meeting or (ii)the stockholders entitled to vote thereat, present in person or represented by proxy, shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present or represented. At such adjourned meeting at which a quorum is present or represented, any business maybe transacted that might have been transacted at the meeting as originally noticed. Section2.8 Adjourned Meeting; Notice When a meeting is adjourned to another time or place, unless these bylaws otherwise require, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation maytransact any business that might have been transacted at the original meeting. If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. 3 Section2.9 Conduct of Business The chairman of any meeting of stockholders shall determine the order of business and the procedure at the meeting, including such regulation of the manner of voting and the conduct of business. Section2.10 Voting The stockholders entitled to vote at any meeting of stockholders shall be determined in accordance with the provisions of Section2.13 of these bylaws, subject to the provisions of Sections 217 and 218 of the Delaware General Corporation Law (relating to voting rights of fiduciaries, pledgors and joint owners of stock and to voting trusts and other voting agreements). Except as maybe otherwise provided in the certificate of incorporation, each stockholder shall be entitled to one vote for each share of capital stock held by such stockholder. Notwithstanding the foregoing, if the stockholders of the corporation are entitled, pursuant to Sections 2115 and 301.5 of the California Corporations Code, to cumulate their votes in the election of directors, each such stockholder shall be entitled to cumulate votes (i.e., cast for any candidate a number of votes greater than the number of votes that such stockholder normally is entitled to cast) only if the candidates’ names have been properly placed in nomination (in accordance with these restated Bylaws) prior to commencement of the voting, and the stockholder requesting cumulative voting has given notice prior to commencement of the voting of the stockholder’s intention to cumulate votes. If cumulative voting is properly requested, each holder of stock, or of any classor classes or of a seriesor seriesthereof, who elects to cumulate votes shall be entitled to as many votes as equals the number of votes that (absent this provision as to cumulative voting) he or she would be entitled to cast for the election of directors with respect to his or her shares of stock multiplied by the number of directors to be elected by him, and he or she maycast all of such votes for single director or maydistribute them among the number to be voted for, or for any two or more of them, as he or she maysee fit. Section2.11 Waiver of Notice Whenever notice is required to be given under any provision of the Delaware General Corporation Law or of the certificate of incorporation or these bylaws, a written waiver, signed by the person entitled to notice, whether before or after the time stated therein, shall be deemed equivalent to notice. Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders, directors, or members of a committee of directors need be specified in any written waiver of notice unless so required by the certificate of incorporation or these bylaws. Section2.12 Stockholder Action By Written Consent Without A Meeting Unless otherwise provided in the certificate of incorporation, any action required to be taken at any annual or special meeting of stockholders of a corporation, or any action that maybe taken at any annual or special meeting of such stockholders, maybe taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. 4 Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those stockholders who have not consented in writing. If the action which is consented to is such as would have required the filing of a certificate under any sectionof the Delaware General Corporation Law if such action had been voted on by stockholders at a meeting thereof, then the certificate filed under such sectionshall state, in lieu of any statement required by such sectionconcerning any vote of stockholders, that written notice and written consent have been given as provided in Section228 of the Delaware General Corporation Law. Section2.13 Record Date for Stockholder Notice; Voting; Giving Consents In order that the corporation maydetermine the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, or entitled to express consent to corporate action in writing without a meeting, or entitled to receive payment of any dividend or other distribution or allotment of any rights, or entitled to exercise any rights in respect of any change, conversion or exchange of stock or for the purpose of any other lawful action, the board of directors mayfix, in advance, a record date, which shall not be more than sixty (60) nor less than ten (10)days before the date of such meeting, nor more than sixty (60) days prior to any other action. If the board of directors does not so fix a record date: (a) The record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held. (b) The record date for determining stockholders entitled to express consent to corporate action in writing without a meeting, when no prior action by the board of directors is necessary, shall be the first date on which a signed written consent is delivered to the corporation. (c) The record date for determining stockholders for any other purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the board of directors mayfix a new record date for the adjourned meeting. 5 Section2.14 Proxies Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting mayauthorize another person or persons to act for such stockholder by a written proxy, signed by such stockholder and filed with the secretary of the corporation, but no such proxy shall be voted or acted upon after three (3)years from its date, unless the proxy provides for a longer period. A proxy shall be deemed signed if such stockholder’s name is placed on the proxy by any reasonable means including, but not limited to, by facsimile signature, manual signature, typewriting, telegraphic transmission or otherwise, by such stockholder or such stockholder’s attorney-in-fact. The revocability of a proxy that states on its face that it is irrevocable shall be governed by the provisions of Section212(e)of the Delaware General Corporation Law. Section2.15 List of Stockholders Entitled to Vote The officer who has charge of the stock ledger of a corporation shall prepare and make, at least ten (10)days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten (10)days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held. The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and maybe inspected by any stockholder who is present. Such list shall presumptively determine the identity of the stockholders entitled to vote at the meeting and the number of shares held by each of them. ARTICLE3 DIRECTORS Section3.1 Powers Subject to the provisions of the Delaware General Corporation Law and any limitations in the certificate of incorporation or these bylaws relating to action required to be approved by the stockholders or by the outstanding shares, the business and affairs of the corporation shall be managed and all corporate powers shall be exercised by or under the direction of the board of directors. Section3.2 Number of Directors The board of directors shall consist of nine (9)members. The number of directors maybe changed by an amendment to this bylaw, duly adopted by the board of directors or by the stockholders, or by a duly adopted amendment to the certificate of incorporation. The directors shall be divided into three classes, with the number of directors in each class being equal or as near to equal as possible, and with the term of office of the first class (Class I)to expire at the annual meeting of stockholders held in 2000; the term of office of the second class (Class II)to expire at the annual meeting of stockholders held in 2001; the term of office of the third class (Class III) to expire at the annual meeting of stockholders held in 2002; and thereafter for each such term to expire at each third succeeding annual meeting of stockholders held after such election.No reduction of the authorized number of directors shall have the effect of removing any director before that director’s term of office expires. 6 Section3.3 Election, Qualification and Term of Office of Directors Except as provided in Section3.4 of these bylaws, directors shall be elected at each annual meeting of stockholders to hold office until the next annual meeting. Directors need not be stockholders unless so required by the certificate of incorporation or these bylaws, wherein other qualifications for directors maybe prescribed. Each director, including a director elected to fill a vacancy, shall hold office until his successor is elected and qualified or until his earlier resignation or removal. Elections of directors need not be by written ballot. Section3.4 Resignation and Vacancies Any director mayresign at any time upon written notice to the attention of the Secretary of the corporation. When one or more directors shall resign from the board of directors, effective at a future date, a majority of the directors then in office, including those who have so resigned, shall have power to fill such vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall become effective, and each director so chosen shall hold office as provided in this sectionin the filling of other vacancies. Unless otherwise provided in the certificate of incorporation or these bylaws: (a) Vacancies and newly created directorships resulting from any increase in the authorized number of directors elected by all of the stockholders having the right to vote as a single classmaybe filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director. (b) Whenever the holders of any classor classes of stock or seriesthereof are entitled to elect one or more directors by the certificate of incorporation, vacancies and newly created directorships of such classor classes or seriesmaybe filled by a majority of the directors elected by such classor classes or seriesthereof then in office, or by a sole remaining director so elected. (c) If at any time, by reason of death or resignation or other cause, the corporation should have no directors in office, then any officer or any stockholder or an executor, administrator, trustee or guardian of a stockholder, or other fiduciary entrusted with like responsibility for the person or estate of a stockholder, maycall a special meeting of stockholders in accordance with the provisions of the certificate of incorporation or these bylaws, or mayapply to the Court of Chancery for a decree summarily ordering an election as provided in Section211 of the Delaware General Corporation Law. If, at the time of filling any vacancy or any newly created directorship, the directors then in office constitute less than a majority of the whole board (as constituted immediately prior to any such increase), then the Court of Chancery may, upon application of any stockholder or stockholders holding at least ten (10)percent of the total number of the shares at the time outstanding having the right to vote for such directors, summarily order an election to be held to fill any such vacancies or newly created directorships, or to replace the directors chosen by the directors then in office as aforesaid, which election shall be governed by the provisions of Section211 of the Delaware General Corporation Law as far as applicable. 7 Section3.5 Place of Meetings; Meetings by Telephone The board of directors of the corporation mayhold meetings, both regular and special, either within or outside the State of Delaware. Unless otherwise restricted by the certificate of incorporation or these bylaws, members of the board of directors, or any committee designated by the board of directors, mayparticipate in a meeting of such board of directors, or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, and such participation in a meeting pursuant to this sectionshall constitute presence in person at the meeting. Section3.6 Regular Meetings Regular meetings of the board of directors maybe held without notice at such time and at such place as shall from time to time be determined by the board. Section3.7 Special Meetings; Notice Special meetings of the board of directors for any purpose or purposes maybe called at any time by the chairman of the board, the president, any vice president, the secretary or any two (2)directors. Notice of the time and place of special meetings shall be delivered personally or by telephone to each director or sent by first-classmail or telegram, charges prepaid, addressed to each director at that director’s address as it is shown on the records of the corporation. If the notice is mailed, it shall be deposited in the United States mail at least four (4)days before the time of the holding of the meeting. If the notice is delivered personally or by telephone or by telegram, it shall be delivered personally or by telephone or to the telegraph company at least forty-eight (48) hours before the time of the holding of the meeting. Any oral notice given personally or by telephone maybe communicated either to the director or to a person at the office of the director who the person giving the notice has reason to believe will promptly communicate it to the director. The notice need not specify the purpose or the place of the meeting, if the meeting is to be held at the principal executive office of the corporation. Section3.8 Quorum At all meetings of the board of directors, a majority of the authorized number of directors shall constitute a quorum for the transaction of business and the act of a majority of the directors present at any meeting at which there is a quorum shall be the act of the board of directors,except as maybe otherwise specifically provided by statute, the certificate of incorporation, or these bylaws. If a quorum is not present at any meeting of the board of directors, then the directors present thereat mayadjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present. 8 A meeting at which a quorum is initially present maycontinue to transact business notwithstanding the withdrawal of directors, if any action taken is approved by at least a majority of the required quorum for that meeting. Section3.9 Waiver of Notice Whenever notice is required to be given under any provision of the Delaware General Corporation Law, the certificate of incorporation, or these bylaws, a written waiver thereof, signed by the person entitled to notice, whether before or after the time stated therein, shall be deemed equivalent to notice. Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when such person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the directors, or members of a committee of directors, need be specified in any written waiver of notice unless so required by the certificate of incorporation or these bylaws. Section3.10 Board Action By Written Consent Without A Meeting Unless otherwise restricted by the certificate of incorporation or these bylaws, any action required or permitted to be taken at any meeting of the board of directors or of any committee thereof maybe taken without a meeting if all members of the board or committee, as the case maybe, consent thereto in writing, or by electronic transmission and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the board, or committee. Such filing shall be in paper formif the minutes are maintained in paper formand shall be in electronic formif the minutes are maintained in electronic form. Section3.11 Fees and Compensation of Directors Unless otherwise restricted by the certificate of incorporation or these bylaws, the board of directors shall have the authority to fix the compensation of directors. Section3.12 Approval of Loans to Officers The corporation maylend money to, or guarantee any obligation of, or otherwise assist any officer or other employee of the corporation or of its subsidiary, including any officer or employee who is a director of the corporation or its subsidiary, whenever, in the judgment of the directors, such loan, guaranty or assistance mayreasonably be expected to benefit the corporation. The loan, guaranty or other assistance maybe with or without interest and maybe unsecured, or secured in such manner as the board of directors shall approve, including, without limitation, a pledge of shares of stock of the corporation. Nothing contained in this sectionshall be deemed to deny, limit or restrict the powers of guaranty or warranty of the corporation at common law or under any statute. Notwithstanding anything to the contrary contained herein, the corporation shall not lend money to, nor guarantee any obligation of, nor otherwise assist, nor modify any such existing arrangement with, any officer of the corporation or of its subsidiary, if such loan, guarantee, assistance or modification would violate the provisions of the Sarbanes-Oxley Act of 2002, or any rulesor regulations promulgated thereunder. 9 Section3.13 Removal of Directors Unless otherwise restricted by statute, by the certificate of incorporation or by these bylaws, any director or the entire board of directors maybe removed, with or without cause, by the holders of a majority of the shares then entitled to vote at an election of directors; provided, however, that, so long as stockholders of the corporation are entitled to cumulative voting, if less than the entire board is to be removed, no director maybe removed without cause if the votes cast against his removal would be sufficient to elect such director if then cumulatively voted at an election of the entire board of directors or, if there be classes of directors, at an election of the classof directors of which such director is a part. No reduction of the authorized number of directors shall have the effect of removing any director prior to the expiration of such director’s term of office. ARTICLE4 COMMITTEES Section4.1 Committees of Directors The board of directors may, by resolution passed by a majority of the whole board, designate one or more committees, with each committee to consist of one or more of the directors of the corporation. The board maydesignate one or more directors as alternate members of any committee, who mayreplace any absent or disqualified member at any meeting of the committee. In the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not such member or members constitute a quorum, mayunanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and mayexercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation, and mayauthorize the seal of the corporation to be affixed to all papers that mayrequire it; but no such committee shall have the power or authority (i)approving or adopting or recommending to the stockholders, any action or matter expressly required by the Delaware General Corporation Law to be submitted to stockholders for approval or (ii)adopting, amending, or repealing any bylaws of the corporation; and, unless the board resolution establishing the committee, the bylaws or the certificate of incorporation expressly so provide, no such committee shall have the power or authority to declare a dividend, to authorize the issuance of stock, or to adopt a certificate of ownership and merger pursuant to Section253 of the Delaware General Corporation Law. 10 Section4.2 Committee Minutes Each committee shall keep regular minutes of its meetings and report the same to the board of directors when required. Section4.3 Meetings and Action of Committees Meetings and actions of committees shall be governed by, and held and taken in accordance with, the provisions of ArticleIII of these bylaws, Section3.5 (place of meetings and meetings by telephone), Section3.6 (regular meetings), Section3.7 (special meetings and notice), Section3.8 (quorum), Section3.9 (waiver of notice), and Section3.10 (action without a meeting), with such changes in the context of those bylaws as are necessary to substitute the committee and its members for the board of directors and its members; provided, however, that the time of regular meetings of committees maybe determined either by resolution of the board of directors or by resolution of the committee, that special meetings of committees mayalso be called by resolution of the board of directors and that notice of special meetings of committees shall also be given to all alternate members, who shall have the right to attend all meetings of the committee. The board of directors mayadopt rulesfor the government of any committee not inconsistent with the provisions of these bylaws. ARTICLE5 OFFICERS Section5.1 Officers The officers of the corporation shall be a president, a secretary, and a chief financial officer. The corporation mayalso have, at the discretion of the board of directors, a chairman of the board, one or more vice presidents, one or more assistant vice presidents, one or more assistant secretaries, one or more assistant treasurers, and any such other officers as maybe appointed in accordance with the provisions of Section5.3 of these bylaws. Any number of offices maybe held by the same person. Section5.2 Appointment of Officers The officers of the corporation, except such officers as maybe appointed in accordance with the provisions of Sections 5.3 or 5.5 of these bylaws, shall be appointed by the board of directors, subject to the rights, if any, of an officer under any contract of employment. Section5.3 Subordinate Officers The board of directors mayappoint, or empower the president to appoint, such other officers and agents as the business of the corporation mayrequire, each of whom shall hold office for such period, have such authority, and performsuch duties as are provided in these bylaws or as the board of directors mayfrom time to time determine. 11 Section5.4 Removal and Resignation of Officers; Filling Vacancies Subject to the rights, if any, of an officer under any contract of employment, any officer maybe removed, either with or without cause, by an affirmative vote of the majority of the board of directors at any regular or special meeting of the board or, except in the case of an officer chosen by the board of directors, by any officer upon whom such power of removal maybe conferred by the board of directors. Any officer mayresign at any time by giving written notice to the corporation. Any resignation shall take effect at the date of the receipt of that notice or at any later time specified in that notice; and, unless otherwise specified in that notice, the acceptance of the resignation shall not be necessary to make it effective. Any resignation is without prejudice to the rights, if any, of the corporation under any contract to which the officer is a party. Any vacancy occurring in any office of the corporation shall be filled by the board of directors. Section5.5 Chairman of the Board The chairman of the board, if such an officer be elected, shall, if present, preside at meetings of the board of directors and exercise and performsuch other powers and duties as mayfrom time to time be assigned to the chairman of the board by the board of directors or as maybe prescribed by these bylaws. If there is no president and no one has been appointed chief executive officer, then the chairman of the board shall also be the chief executive officer of the corporation and shall have the powers and duties prescribed in Section5.6 of these bylaws. Section5.6 Chief Executive Officer The board of directors shall select a chief executive officer of the corporation who shall be subject to the control of the board of directors and have general supervision, direction and control of the business and the officers of the corporation. The chief executive officer shall preside at all meetings of the stockholders and, in the absence or nonexistence of a chairman of the board, at all meetings of the board of directors. Section5.7 President The president shall have the general powers and duties of management usually vested in the office of president of a corporation and shall have such other powers and duties as maybe prescribed by the board of directors or these bylaws. In addition and subject to such supervisory powers, if any, as maybe given by the board of directors to the chairman of the board, if no one has been appointed chief executive officer, the president shall be the chief executive officer of the corporation and shall, subject to the control of the board of directors, have the powers and duties described in Section5.6. Section5.8 Vice Presidents In the absence or disability of the president, the vice presidents, if any, in order of their rank as fixed by the board of directors or, if not ranked, a vice president designated by the board of directors, shall performall the duties of the president and when so acting shall have all the powers of, and be subject to all the restrictions upon, the president. The vice presidents shall have such other powers and performsuch other duties as from time to time maybe prescribed for them respectively by the board of directors, these bylaws, the president or the chairman of the board. 12 Section5.9 Secretary The secretary shall keep or cause to be kept, at the principal executive office of the corporation or such other place as the board of directors maydirect, a book of minutes of all meetings and actions of directors, committees of directors, and stockholders. The minutes shall show the time and place of each meeting, whether regular or special (and, if special, how authorized and the notice given), the names of those present at directors’ meetings or committee meetings, the number of shares present or represented at stockholders’ meetings, and the proceedings thereof. The secretary shall keep, or cause to be kept, at the principal executive office of the corporation or at the office of the corporation’s transfer agent or registrar, as determined by resolution of the board of directors, a share register, or a duplicate share register, showing the names of all stockholders and their addresses, the number and classes of shares held by each, the number and date of certificates evidencing such shares, and the number and date of cancellation of every certificate surrendered for cancellation. The secretary shall give, or cause to be given, notice of all meetings of the stockholders and of the board of directors required to be given by law or by these bylaws. The secretary shall keep the seal of the corporation, if one be adopted, in safe custody and shall have such other powers and performsuch other duties as maybe prescribed by the board of directors or by these bylaws. Section5.10 Chief Financial Officer The chief financial officer shall keep and maintain, or cause to be kept and maintained, adequate and correct books and records of accounts of the properties and business transactions of the corporation, including accounts of its assets, liabilities, receipts, disbursements, gains, losses, capital retained earnings, and shares. The books of account shall at all reasonable times be open to inspection by any director. The chief financial officer shall deposit all moneys and other valuables in the name and to the credit of the corporation with such depositories as maybe designated by the board of directors. The chief financial officer shall disburse the funds of the corporation as maybe ordered by the board of directors, shall render to the president and directors, whenever they request it, an account of all his transactions as chief financial officer and of the financial condition of the corporation, and shall have other powers and performsuch other duties as maybe prescribed by the board of directors or these bylaws. The chief financial officer shall be the treasurer of the corporation. Section5.11 Assistant Secretary The assistant secretary, or, if there is more than one, the assistant secretaries in the order determined by the stockholders or board of directors (or if there be no such determination, then in the order of their election) shall, in the absence of the secretary or in the event of his or her inability or refusal to act, performthe duties and exercise the powers of the secretary and shall performsuch other duties and have such other powers as maybe prescribed by the board of directors or these bylaws. 13 Section5.12 Assistant Treasurer The assistant treasurer, or, if there is more than one, the assistant treasurers, in the order determined by the stockholders or board of directors (or if there be no such determination, then in the order of their election), shall, in the absence of the chief financial officer or in the event of his or her inability or refusal to act, performthe duties and exercise the powers of the chief financial officer and shall performsuch other duties and have such other powers as maybe prescribed by the board of directors or these bylaws. Section5.13 Representation of Shares of Other Corporations The chairman of the board, the president, any vice president, the chief financial officer, the secretary or assistant secretary of this corporation, or any other person authorized by the board of directors or the president or a vice president, is authorized to vote, represent, and exercise on behalf of this corporation all rights incident to any and all shares of any other corporation or corporations standing in the name of this corporation. The authority granted herein maybe exercised either by such person directly or by any other person authorized to do so by proxy or power of attorney duly executed by such person having the authority. Section5.14 Authority and Duties of Officers In addition to the foregoing authority and duties, all officers of the corporation shall respectively have such authority and performsuch duties in the management of the business of the corporation as maybe designated from time to time by the board of directors or the stockholders. ARTICLE6 INDEMNITY Section6.1 Third Party Actions The corporation shall indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that such person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture trust or other enterprise, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement (if such settlement is approved in advance by the corporation, which approval shall not be unreasonably withheld) actually and reasonably incurred by such person in connection with such action, suit or proceeding if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe such person’s conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in or not opposed to the best interest of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that the person’s conduct was unlawful. 14 Section6.2 Actions by or in the Right of the Corporation The corporation shall indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that such person is or was a director, officer, employee or agent of corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses (including attorneys’ fees) and amounts paid in settlement (if such settlement is approved in advance by the corporation, which approval shall not be unreasonably withheld) actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit if such person acted in good faith and in manner such person reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the Delaware Court of Chancery or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the Delaware Court of Chancery or such other court shall deem proper. Notwithstanding any other provision of this ArticleVI, no person shall be indemnified hereunder for any expenses or amounts paid in settlement with respect to any action to recover short-swing profits under Section16(b)of the Securities Exchange Act of 1934, as amended. Section6.3 Successful Defense To the extent that a director, officer, employee or agent of the corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in Sections 6.1 and 6.2, or in defense of any claim, issue or matter therein, such person shall be indemnified against expenses (including attorneys’ fees) actually and reasonably incurred by such person in connection therewith. Section6.4 Determination of Conduct Any indemnification under Sections 6.1 and 6.2 (unless ordered by a court) shall be made by the corporation only as authorized in the specific case upon a determination that the indemnification of the director, officer, employee or agent is proper in the circumstances because such person has met the applicable standard of conduct set forth in Sections 6.1 and 6.2. Such determination shall be made (1)by the Board of Directors or the Executive Committee by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding or (2)or if such quorum is not obtainable or, even if obtainable, a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, or (3)by the stockholders. Notwithstanding the foregoing, a director, officer, employee or agent of the Corporation shall be entitled to contest any determination that the director, officer, employee or agent has not met the applicable standard of conduct set forth in Sections 6.1 and 6.2 by petitioning a court of competent jurisdiction. 15 Section6.5 Payment of Expenses In Advance Expenses incurred in defending a civil or criminal action, suit or proceeding, by an individual who maybe entitled to indemnification pursuant to Section6.1 or 6.2, shall be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount if it shall ultimately be determined that such person is not entitled to be indemnified by the corporation as authorized in this ArticleVI. Section6.6 Indemnity Not Exclusive The indemnification and advancement of expenses provided by or granted pursuant to the other sections of this ArticleVI shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses maybe entitled under any by-law, agreement, vote of stockholders or disinterested directors or otherwise, both as to action in such person’s official capacity and as to action in another capacity while holding such office. Section6.7 Insurance Indemnification The corporation shall have the power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person’s status as such, whether or not the corporation would have the power to indemnify such person against such liability under the provisions of this ArticleVI. Section6.8 The Corporation For purposes of this ArticleVI, references to “the corporation” shall include, in addition to the resulting corporation, any constituent corporation (including any constituent of a constituent) absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees or agents, so that any person who is or was a director, officer, employee or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under and subject to the provisions of this ArticleVI (including, without limitation the provisions of Section6.4) with respect to the resulting or surviving corporation as such person would have with respect to such constituent corporation if its separate existence had continued. 16 Section6.9 Employee Benefit Plans For purposes of this ArticleVI, references to “other enterprises” shall include employee benefit plans; references to “fines” shall include any excise taxes assessed on a person with respect to an employee benefit plan; and references to “serving at the request of the corporation” shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by, such director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries; and a person who acted in good faith and in a manner such person reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner “not opposed to the best interests of the corporation” as referred to in this ArticleVI. Section6.10 Continuation of Indemnification and Advancement of Expenses The indemnification and advancement of expenses provided by, or granted pursuant to, this ArticleVI shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. ARTICLE7 RECORDS AND REPORTS Section7.1 Maintenance and Inspection of Records The corporation shall, either at its principal executive officer or at such place or places as designated by the board of directors, keep a record of its stockholders listing their names and addresses and the number and classof shares held by each stockholder, a copy of these bylaws as amended to date, accounting books, and other records. Any stockholder of record, in person or by attorney or other agent, shall, upon written demand under oath stating the purpose thereof, have the right during the usual hours for business to inspect for any proper purpose the corporation’s stock ledger, a list of its stockholders, and its other books and records and to make copies or extracts therefrom. A proper purpose shall mean a purpose reasonably related to such person’s interest as a stockholder. In every instance where an attorney or other agent is the person who seeks the right to inspection, the demand under oath shall be accompanied by a power of attorney or such other writing that authorizes the attorney or other agent so to act on behalf of the stockholder. The demand under oath shall be directed to the corporation at its registered office in Delaware or at its principal place of business. The officer who has charge of the stock ledger of the corporation shall prepare and make, at least ten (10)days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, showing the address of each stockholder and the number of shares registered in the name of each stockholder. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten (10)days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held. The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and maybe inspected by any stockholder who is present. 17 Section7.2 Inspection By Directors Any director shall have the right to examine the corporation’s stock ledger, a list of its stockholders, and its other books and records for a purpose reasonably related to his position as a director. The Court of Chancery is hereby vested with the exclusive jurisdiction to determine whether a director is entitled to the inspection sought. The Court maysummarily order the corporation to permit the director to inspect any and all books and records, the stock ledger, and the stock list and to make copies or extracts therefrom. The Court may, in its discretion, prescribe any limitations or conditions with reference to the inspection, or award such other and further relief as the Court maydeem just and proper. Section7.3 Annual Statement to Stockholders The board of directors shall present at each annual meeting, and at any special meeting of the stockholders when called for by vote of the stockholders, a full and clear statement of the business and condition of the corporation. ARTICLE8 GENERAL MATTERS Section8.1 Checks From time to time, the board of directors shall determine by resolution which person or persons maysign or endorse all checks, drafts, other orders for payment of money, notes or other evidences of indebtedness that are issued in the name of or payable to the corporation, and only the persons so authorized shall sign or endorse those instruments. Section8.2 Execution of Corporate Contracts and Instruments The board of directors, except as otherwise provided in these bylaws, mayauthorize any officer or officers, or agent or agents, to enter into any contract or execute any instrument in the name of and on behalf of the corporation; such authority maybe general or confined to specific instances. Unless so authorized or ratified by the board of directors or within the agency power of an officer, no officer, agent or employee shall have any power or authority to bind the corporation by any contract or engagement or to pledge its credit or to render it liable for any purpose or for any amount. Section8.3 Stock Certificates; Partly Paid Shares The shares of the corporation shall be represented by certificates, provided that the board of directors of the corporation mayprovide by resolution or resolutions that some or all of any or all classes or seriesof its stock shall be uncertificated shares. Any such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Notwithstanding the adoption of such a resolution by the board of directors, every holder of stock represented by certificates and upon request every holder of uncertificated shares shall be entitled to have a certificate signed by, or in the name of the corporation by the chairman or vice-chairman of the board of directors, or the president or vice-president, and by the chief financial officer or an assistant treasurer, or the secretary or an assistant secretary of such corporation representing the number of shares registered in certificate form. Any or all of the signatures on the certificate maybe a facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon a certificate has ceased to be such officer, transfer agent or registrar before such certificate is issued, it maybe issued by the corporation with the same effect as if such person were such officer, transfer agent or registrar at the date of issue. The corporation mayissue the whole or any partof its shares as partly paid and subject to call for the remainder of the consideration to be paid therefor. Upon the face or back of each stock certificate issued to represent any such partly paid shares, upon the books and records of the corporation in the case of uncertificated partly paid shares, the total amount of the consideration to be paid therefor and the amount paid thereon shall be stated. Upon the declaration of any dividend on fully paid shares, the corporation shall declare a dividend upon partly paid shares of the same class, but only upon the basis of the percentage of the consideration actually paid thereon. 18 Section8.4 Special Designation on Certificates If the corporation is authorized to issue more than one classof stock or more than one seriesof any class, then the powers, the designations, the preferences, and the relative, participating, optional or other special rights of each classof stock or seriesthereof and the qualifications, limitations or restrictions of such preferences and/or rights shall be set forth in full or summarized on the face or back of the certificate that the corporation shall issue to represent such classor seriesof stock; provided, however, that, except as otherwise provided in Section202 of the General Corporation Law of Delaware, in lieu of the foregoing requirements there maybe set forth on the face or back of the certificate that the corporation shall issue to represent such classor seriesof stock a statement that the corporation will furnish without charge to each stockholder who so requests the powers, the designations, the preferences, and the relative, participating, optional or other special rights of each classof stock or seriesthereof and the qualifications, limitations or restrictions of such preferences and/or rights. Section8.5 Lost Certificates Except as provided in this Section8.5, no new certificates for shares shall be issued to replace a previously issued certificate unless the latter is surrendered to the corporation and canceled at the same time. The corporation mayissue a new certificate of stock or uncertificated shares in the place of any certificate theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation mayrequire the owner of the lost, stolen or destroyed certificate, or his legal representative, to give the corporation a bond sufficient to indemnify it against any claim that maybe made against it on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate or uncertificated shares. 19 Section8.6 Construction; Definitions Unless the context requires otherwise, the general provisions, rulesof construction, and definitions in the Delaware General Corporation Law shall govern the construction of these bylaws. Without limiting the generality of this provision, the singular number includes the plural, the plural number includes the singular, and the term “person” includes both a corporation and a natural person. Section8.7 Dividends The directors of the corporation, subject to any restrictions contained in (i)the Delaware General Corporation Law or (ii)the certificate of incorporation, maydeclare and pay dividends upon the shares of its capital stock. Dividends maybe paid in cash, in property, or in shares of the corporation’s capital stock. The directors of the corporation mayset apartout of any of the funds of the corporation available for dividends a reserve or reserves for any proper purpose and mayabolish any such reserve. Such purposes shall include but not be limited to equalizing dividends, repairing or maintaining any property of the corporation, and meeting contingencies. Section8.8 Fiscal Year The fiscal year of the corporation shall be fixed by resolution of the board of directors and maybe changed by the board of directors. Section8.9 Seal The corporation mayadopt a corporate seal, which shall be adopted and which maybe altered by the board of directors, and mayuse the same by causing it or a facsimile thereof to be impressed or affixed or in any other manner reproduced. Section8.10 Transfer of Stock Upon surrender to the corporation or the transfer agent of the corporation of a certificate for shares duly endorsed or accompanied by proper evidence of succession, assignation or authority to transfer, it shall be the duty of the corporation to issue a new certificate to the person entitled thereto, cancel the old certificate, and record the transaction in its books. Section8.11 Stock Transfer Agreements The corporation shall have power to enter into and performany agreement with any number of stockholders of any one or more classes of stock of the corporation to restrict the transfer of shares of stock of the corporation of any one or more classes owned by such stockholders in any manner not prohibited by the Delaware General Corporation Law. 20 Section8.12 Registered Stockholders The corporation shall be entitled to recognize the exclusive right of a person registered on its books as the owner of shares to receive dividends and to vote as such owner, shall be entitled to hold liable for calls and assessments the person registered on its books as the owner of shares, and shall not be bound to recognize any equitable or other claim to or interest in such share or shares on the partof another person, whether or not it shall have express or other notice thereof, except as otherwise provided by the laws of Delaware. ARTICLE9 AMENDMENTS The bylaws of the corporation maybe adopted, amended or repealed by the stockholders entitled to vote; provided, however, that the corporation may, in its certificate of incorporation, confer the power to adopt, amend or repeal bylaws upon the directors. The fact that such power has been so conferred upon the directors shall not divest the stockholders of the power, nor limit their power to adopt, amend or repeal bylaws. 21
